[Cite as State v. Stowers, 2018-Ohio-926.]
                 IN THE COURT OF APPEALS
             FIRST APPELLATE DISTRICT OF OHIO
                  HAMILTON COUNTY, OHIO



STATE OF OHIO,                                        :   APPEAL NO. C-160724
                                                          TRIAL NO. B-7800309
        Plaintiff-Appellee,                           :

  vs.                                                 :     O P I N I O N.

TODD WALLACE STOWERS,                                 :

    Defendant-Appellant.                              :




Criminal Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Reversed and Cause Remanded

Date of Judgment Entry on Appeal: March 14, 2018



Joseph T. Deters, Hamilton County Prosecuting Attorney, and Paula E. Adams,
Assistant Prosecuting Attorney, for Plaintiff-Appellee,

Ohio Justice and Policy Center and David A. Singleton, for Defendant-Appellant.
                      OHIO FIRST DISTRICT COURT OF APPEALS



MYERS, Presiding Judge.
       {¶1}    Defendant-appellant Todd Wallace Stowers was indicted for rape and

robbery on February 4, 1978. He pleaded guilty to attempted rape and the robbery

charge was dismissed.      On May 11, 1978, he was sentenced to two to 15 years’

incarceration. He was paroled on July 19, 1981. On March 4, 1982, he was convicted

of two counts of theft and sentenced to concurrent terms of two to five years. He was

returned to prison on the parole violation for the attempted rape and on the theft

convictions. Because he had committed the thefts while on parole, former R.C.

2929.14(B)(3) required that the sentences for the thefts be served consecutively to

the sentence for attempted rape.

       {¶2}    Effective July 1, 1997, the General Assembly enacted former R.C.

Chapter 2950 (“Megan’s Law”). See Am.Sub.H.B. No. 180, 146 Ohio Laws, Part II,

2560, enacted in 1996, amended in 2003 by Am.Sub.S.B. No. 5, 150 Ohio Laws, Part

IV, 6556. Former R.C. 2950.04(A)(1)(a) provided that an offender who was serving a

prison term for a sexually-oriented offense on July 1, 1997, was required to register

as a sex offender. On April 7, 1997, while serving time for a parole violation, Stowers

was ordered back from prison to the trial court for a sexual-offender-classification

hearing under Megan’s Law. He was adjudicated as a sexual predator. We affirmed

his classification on appeal, overruling his constitutional challenges.       State v.

Stowers, 1st Dist. Hamilton No. C-970423, 1998 WL 140097 (Mar. 27, 1998)

(“Stowers I”). After being released on parole and reincarcerated various times for

parole violations, Stowers was finally released from prison on December 3, 1997,

after serving a total of nearly 17 years.

       {¶3}    In 2005, the Ohio Supreme Court decided State v. Champion, 106
Ohio St. 3d 120, 2005-Ohio-4098, 832 N.E.2d 718, which held that an offender



                                              2
                     OHIO FIRST DISTRICT COURT OF APPEALS



whose prison term for a sex offense had been completed before July 1, 1997, was not

required to register under Megan’s Law even if the offender had been returned to

prison on a parole violation for a term to be served concurrently with the term for the

sexually-oriented offense. In 2006, Stowers filed a motion to set aside the order

requiring him to register based on Champion. Stowers argued that he had finished

serving his sentence for the attempted rape prior to July 1, 1997, and therefore,

Megan’s Law could not be applied to him. The trial court overruled the motion, but

did not order the clerk to serve Stowers with a copy of the order. Stowers did not

appeal from that judgment.

       {¶4}   On January 7, 2014, in a separate case, Stowers was indicted for failing

to notify the sheriff of an address change. Citing Champion, he filed a motion to

dismiss the indictment and requested an order removing his name from the sex-

offender registry. The trial court granted the motion to dismiss the indictment and

ordered that his name be removed from the registry. The state appealed. We held

that res judicata precluded Stowers from raising the Champion issue, because he had

raised that issue in the 2006 motion in the other case, it had been decided against

him, and he had not appealed from that judgment. We reversed the trial court’s

judgment dismissing the indictment and removing Stowers’s name from the sex-

offender registry and remanded the cause for further proceedings. State v. Stowers,

1st Dist. Hamilton No. C-150095, 2015-Ohio-4846 (“Stowers II”).

       {¶5}   After our opinion was released, Stowers filed a motion in his original

1978 attempted-rape case, the case sub judice, requesting that the trial court comply

with Civ.R. 58(B) and order the clerk to serve him with the 2006 entry overruling his

Champion motion to set aside the order requiring him to register. He cited State v.

Banks, 1st Dist. Hamilton No. C-130469 (May 2, 2014), a judgment entry from this

court, arguing that he had never been served with the 2006 judgment entry as

                                              3
                        OHIO FIRST DISTRICT COURT OF APPEALS



required by Civ.R. 58(B), and therefore, the time to appeal the 2006 entry had not

run. On September 6, 2016, the trial court granted the motion and ordered the clerk

to serve Stowers with the 2006 judgment entry. Stowers filed his notice of appeal as

to the 2006 Champion motion on September 15, 2016.

       {¶6}    Before reaching the merits of Stowers’s appeal, we must determine

whether it is timely.

       {¶7}    Proceedings under Megan’s Law were civil, not criminal.          State v.

Ferguson, 120 Ohio St. 3d 7, 2008-Ohio-4824, 896 N.E.2d 110; State v. Wilson, 113
Ohio St. 3d 382, 2007-Ohio-2202, 865 N.E.2d 1264; State v. Cook, 83 Ohio St. 3d
404, 416-418, 700 N.E.2d 570 (1998); State v. Hunter, 144 Ohio App. 3d 116, 121, 759
N.E.2d 809 (1st Dist.2001). In civil cases, App.R. 4(A) requires the notice of appeal

to be filed within 30 days of “service of the notice of judgment and its entry if service

is not made on the party within the three day period in Rule 58(B) of the Ohio Rules

of Civil Procedure.” App.R. 4(A); Harvey v. Hwang, 103 Ohio St. 3d 16, 2004-Ohio-

4112, 812 N.E.2d 1275, ¶ 15. Civ.R. 58(B) requires the court to endorse on its

judgment “a direction to the clerk to serve upon all parties * * * notice of the

judgment and its date of entry upon the journal.” Civ.R. 58(B); Harvey at ¶ 14.

       The thirty-day time limit for filing the notice of appeal does not begin

       to run until the later of (1) entry of the judgment or order appealed if

       the notice mandated by Civ.R. 58(B) is served within three days of the

       entry of judgment; or (2) service of the notice of judgment and its date

       of entry if service is not made on the party within the three-day period

       in Civ.R. 58(B).

Whitehall ex rel. Fennessy v. Bambi Motel, Inc., 131 Ohio App. 3d 734, 723 N.E.2d
633 (10th Dist.1998). “App.R. 4(A) contains a tolling provision that applies in civil

cases when a judgment has not been properly served on a party according to Civ.R.

                                               4
                    OHIO FIRST DISTRICT COURT OF APPEALS



58(B).” In re Anderson, 92 Ohio St. 3d 63, 748 N.E.2d 67 (2001); see Frazier v.

Cincinnati School of Med. Massage, 1st Dist. Hamilton No. C-060359, 2007-Ohio-

2390, ¶ 17.    “Thus, regardless of whether an appellant actually knows that a

judgment has been entered, the time for appealing that judgment begins to run only

‘upon service of notice of the judgment and notation of service on the docket by the

clerk of courts.’ ” State v. Young, 1st Dist. Hamilton No. C-140236, 2015-Ohio-774, ¶

4, quoting Clermont Cty. Transp. Improvement Dist. v. Gator Milford, L.L.C., 141
Ohio St. 3d 542, 2015-Ohio-241, 26 N.E.3d 806, syllabus.

       {¶8}   Stowers was not served with the trial court’s 2006 judgment

overruling his motion to set aside the order requiring him to register until September

9, 2016. Service was made pursuant to the court’s September 6, 2016 order to the

clerk to serve Stowers with the judgment. Stowers filed his notice of appeal on

September 15, 2016. Therefore his appeal from the 2006 judgment is timely, and we

may entertain his appeal on the merits. See State v. Reece, 1st Dist. Hamilton Nos.

C-160228 and C-160229, 2016-Ohio-7858, ¶ 4 (where the trial court had entered an

order in 2006 overruling defendant’s Champion motion to set aside the order

requiring him to register, but defendant had never been served with the 2006

judgment entry, defendant’s appeals filed in 2016 were timely).

       {¶9}   The state argues that Stowers’s appeal is untimely pursuant to the

Ohio Supreme Court’s decision in State v. Clayborn, 125 Ohio St. 3d 450, 2010-Ohio-

2123, 928 N.E.2d 1093, which stated, “An appeal from an R.C. Chapter 2950 sexual-

offender classification judgment is an appeal in a criminal case that must be filed

pursuant to App.R. 4(A) within 30 days after judgment is entered.” Id. at syllabus.

But Clayborn is distinguishable. Clayborn involved a direct appeal from an initial

sex-offender-classification judgment. In Clayborn, the Supreme Court recognized its

line of cases holding that sex-offender-classification procedures under Megan’s Law

                                             5
                       OHIO FIRST DISTRICT COURT OF APPEALS



were civil and remedial, but carved out an exception for the time for appealing a sex-

offender-classification judgment, noting that “the [sex-offender] classification and its

concomitant duties appear in the criminal judgment.” Id. at ¶ 10. The court held

that “an appeal from a sexual offender classification judgment is a civil matter within

the context of a criminal case” and that “the appeal requirements applicable to

criminal cases * * * apply.” Id. at ¶ 11. In Clayborn, as in all initial classification

hearings, the defendant was present in court when the classification was announced.

          {¶10} In this case, Stowers is not appealing from the initial sex-offender-

classification judgment entered in 1997. He is appealing from the trial court’s 2006

judgment overruling his motion to vacate his sex-offender classification, which was

filed after conviction and to which Civ.R. 58(B) service rules apply. See Reece at ¶ 4.

Unlike his initial classification, Stowers was not present when the decision was

announced, nor was it part of his criminal sentencing entry. Therefore, his appeal is

timely.

          {¶11} The state also argues that pursuant to our opinion in Stowers II, res

judicata precludes Stowers from raising the issue of whether the trial court had the

authority to order him to register as a sex offender. In Stowers II, Stowers had been

indicted for failing to notify the sheriff of an address change. The trial court granted

Stowers’s Champion motion to dismiss the indictment, and the state appealed. We

stated that where a jurisdictional issue has been fully litigated and decided by a court

with the authority to pass on the issue, the decision is res judicata in a collateral

action and can only be challenged in a direct appeal. We held, based on the record

before us in that case, that Stowers could not collaterally attack the trial court’s 2006

judgment where he had failed to appeal it. The parties did not raise, and we did not

address, the issue of whether the time had run for appealing the trial court’s 2006

judgment overruling Stowers’s motion to set aside the order requiring him to register

                                               6
                     OHIO FIRST DISTRICT COURT OF APPEALS



in the original attempted-rape case. We hold now that it had not. Stowers has now

filed a timely appeal from that judgment, and we will address its merits.

       {¶12} Stowers’s sole assignment of error alleges that the trial court erred in

denying his 2006 motion to set aside the order requiring him to register as a sexual

predator. Stowers argues that pursuant to Champion, 106 Ohio St. 3d 120, 2005-

Ohio-4098, 832 N.E.2d 718, he has no duty to register because he completed his

prison sentence for attempted rape before July 1, 1997.

       {¶13} On May 11, 1978, Stowers was sentenced to two to 15 years’

incarceration for attempted rape. He was paroled on July 19, 1981. While on parole,

he committed two theft offenses, for which he was sentenced on March 4, 1982, to

concurrent terms of two to five years. Stowers was returned to prison on the parole

violation for the attempted rape and on the theft convictions.       Because he had

committed the thefts while on parole, former R.C. 2929.14(B)(3) required that the

theft sentences be served consecutively to the attempted-rape sentence. Following

several returns to prison for parole violations, Stowers ultimately was released from

prison on December 3, 1997. He had served a total of nearly 17 years. Therefore, he

had to have completed the 15-year maximum sentence for attempted rape well before

July 1, 1997, the effective date of Megan’s Law’s registration requirements. We note

that the state does not argue in its brief that Stowers had not completed his

attempted-rape sentence before July 1, 1997. The state argues only that res judicata

precludes Stowers from raising this issue and that Civ.R. 58(B) does not apply to

Stowers’s appeal, issues that we have resolved in Stowers’s favor.

       {¶14} We hold that the trial court erred in overruling Stowers’s 2006 motion

to set aside the order requiring him to register as a sexual predator. Pursuant to

Champion, 106 Ohio St. 3d 120, 2005-Ohio-4098, 832 N.E.2d 718, he has no duty to



                                              7
                     OHIO FIRST DISTRICT COURT OF APPEALS



register because he completed his prison sentence for attempted rape before July 1,

1997. Stowers’s assignment of error is sustained.

       {¶15} The judgment of the trial court overruling Stowers’s 2006 motion to

set aside the order requiring him to register is reversed and this cause is remanded to

the trial court with instructions to enter an order granting Stowers’s motion because

he has no duty to register as a sex offender.

                                                Judgment reversed and cause remanded.

MILLER and DETERS, JJ., concur.

Please note:
       The court has recorded its own entry this date.




                                                 8